ROBERTS, Justice
(concurring specially).
I have concurred in the judgment discharging the writ of certiorari for lack of conflict jurisdiction in this Court. In this posture, the case will be remanded for *197trial, the outcome dependent largely upon the credibility of the witness, Dorothy Kelly. With the flagrant inconsistencies appearing in her testimony at different times, it is easy to see why the trial judge would have rejected her credibility. With that done, there would be little, if any, evidence left to support her charge and, frankly, on the record before us, I do not see where he committed error in dismissing her cause.